       Case 2:17-cv-08377-DOC-GJS Document 46 Filed 12/14/18 Page 1 of 2 Page ID #:280
 Name, Address, and Phone Number of Attorney(s):
 Scott J. Tepper (CA SB# 51693)
 Garfield & Tepper, A Partnership of Prof. Corporations
 11333 Iowa Avenue, Los Angeles, CA 90025-4214
 Tel: (310) 277-1981 ● Fax: (818) 225-5350
 Attorneys for Judgment Creditor Gary Gorham

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
 In re Mark Elias Crone Bankruptcy                                                     CASE NUMBER

 Jeffrey A. Rinde and CKR Global Advisors, Inc.,                               2:17-CV-08277-DOC (GJSx)
                                                                      (U.S. Bankruptcy Court No. 2:17-ap-01289-BR)
                           Plaintiffs-Appellants-Judgment Debtors
                              v.                                    (PROPOSED) ORDER TO APPEAR FOR EXAMINATION
 Gary Gorham,                                                       OF □ JUDGMENT DEBTOR or ☒ THIRD PERSON RE:

                           Defendant-Appellee-Judgment Creditor
                                                                         ☒ ENFORCEMENT OF JUDGMENT
                                                                         □ ATTACHMENT(Third Person)

The Court, having considered the Application for Appearance and Examination Re: Enforcement of
Judgment/Attachment, hereby ORDERS the Application be ☒ GRANTED □ DENIED.

TO:          CKR Law, LLP, a California limited liability partnership
                 (Name of Person Ordered to Appear)

YOU ARE ORDERED TO APPEAR personally before the Honorable Gail J. Standish, U.S. Magistrate Judge,
to:
     □    furnish information to aid in enforcement of a money judgment against you.
        ☒        answer concerning property of the judgment debtor in your possession or control or concerning a
                 debt you owe the judgment debtor.
        □        answer concerning property of the defendant in your possession or control concerning a debt you
                 owe the defendant that is subject to attachment.
        ☒        furnish information to aid in enforcement of a money judgment against the judgment debtor.
        □        furnish information to aid in enforcement of a right to attach order against the defendant.
 Date of appearance: April 10, 2019                  Courtroom: 640          Time:      10:00      a.m.

 Location of Appearance:           □ First Street Courthouse, 350 West 1st Street, Los Angeles, CA
                                   ☒ Roybal Courthouse, 255 E. Temple Street, Los Angeles, CA
                                   □ Santa Ana Courthouse, 411 W. Fourth Street, Santa Ana, CA
                                   □ Riverside Courthouse, 3470 Twelfth Street, Riverside, CA

This Order may be served by a Marshal, sheriff, registered process server, or the following, specially appointed
person:      Scott J. Tepper
                  (Name of Appointed Process Server)

Date: December 14, 2018                                              _______________________________________
                                                                     Gail J. Standish, U.S. Magistrate Judge

                                   ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                             (Enforcement of Judgment/Attachment) Page 1 of 2
       Case 2:17-cv-08377-DOC-GJS Document 46 Filed 12/14/18 Page 2 of 2 Page ID #:281

               APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

 NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.


                             APPEARANCE OF A THIRD PERSON
                (ENFORCEMENT OF JUDGMENT - CALIFORNIA C.C.P. SECTION 708.120)

 (1) NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.

 (2) NOTICE TO JUDGMENT DEBTOR: The person in whose favor the judgment was entered in this action
 claims that the person to be examined pursuant to this order has possession or control of property which is yours
 or owes you a debt. This property or debt is as follows (Clearly describe the property or debt. Print or type the
 description. Use an additional sheet of paper, if necessary.):
 Money owed or to be paid to Jeffrey A. Rinde as managing partner of CKR Law, LLP; any partnership draws or
 profits owed or paid to Jeffrey A. Rinde as managing partner of CKR Law, LLP; any monetary distributions of
 any kind owed or paid to Jeffrey A. Rinde as managing partner of CKR Law, LLP; the partnership interest of
 Jeffrey A. Rinde as managing partner of CKR Law, LLP.



 If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment,
 you MUST file your exemption claim in writing with the court and have a copy personally served on the
 judgment creditor not later than three (3) days before the date set for the examination.

 You MUST appear at the time and place set for the examination to establish your claim of exemption or your
 exemption may be waived.



   APPEARANCE OF A THIRD PERSON (ATTACHMENT - CALIFORNIA C.C.P. SECTION 491.110)

 NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may
 be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay
 the reasonable attorney fees incurred by the plaintiff in this proceeding.


                          APPEARANCE OF A CORPORATION, PARTNERSHIP,
                          ASSOCIATION, TRUST, OR OTHER ORGANIZATION

 It is your duty to designate one or more of the following to appear and be examined: officers, directors,
 managing agents, or other persons who are familiar with your property and debts.




                               ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                         (Enforcement of Judgment/Attachment) Page 2 of 2
